       Case 3:15-cr-02499-JAH Document 31 Filed 09/13/21 PageID.125 Page 1 of 3



1
2
3
4
5
6
7                            UNITED STATES DISTRICT COURT
8                           SOUTHERN DISTRICT OF CALIFORNIA
9
10   ALEXANDER FELIX RODRIGUEZ,                         Civil No.: 16cv02362 JAH
                                      Petitioner,       Criminal No.: 15cr02499 JAH
11
12   v.                                                 ORDER DENYING PETITIONER’S
                                                        MOTION TO VACATE, SET ASIDE
13   UNITED STATES OF AMERICA,
                                                        OR CORRECT HIS SENTENCE
14                                  Respondent.         UNDER 28 U.S.C. § 2255
                                                        [Doc. No. 27]
15
16
17         Pending before the Court is Alexander Felix Rodriguez’s pro se motion to vacate

18   and correct his sentence under 28 U.S.C. section 2255. A section 2255 motion may be

19   brought to vacate, set aside or correct a federal sentence on the following grounds: (1) the

20   sentence “was imposed in violation of the Constitution or laws of the United States,” (2)

21   “the court was without jurisdiction to impose such sentence,” (3) “the sentence was in

22   excess of the maximum authorized by law,” or (4) the sentence is “otherwise subject to

23   collateral attack.” 28 U.S.C. § 2255(a). Petitioner argues he is serving an illegal sentence

24   because there is no difference between the residual clause ruled unconstitutionally vague

25   in Johnson v. United States, 576 U.S. 591 (2015) and 18 U.S.C. section 16(b) which the

26   Court used to enhance his sentence. In opposition, Respondent argues the motion should

27   be dismissed and denied because Petitioner waived his right to appeal or collaterally attack

28

                                                    1
                                                           16cv02362 JAH   Criminal No.: 15cr02499 JAH
       Case 3:15-cr-02499-JAH Document 31 Filed 09/13/21 PageID.126 Page 2 of 3



1    his sentence, he procedurally defaulted any challenge to his conviction and Johnson has no
2    application to his sentence.
3          On October 13, 2015, Petitioner pled guilty to one count of a previously excluded,
4    deported or removed alien found in the United States in violation of Title 8 U.S.C. section
5    1326(a) and (b). See Doc. No. 17. As part of his plea, Petitioner waived his right to appeal
6    or collaterally attack his conviction. Plea Agreement at 10 (Doc. No. 17). On January 11,
7    2016, this Court sentenced Petitioner to 46 months which was the low end of the guideline
8    range of 46 to 57 months. Presentence Report at 17 (Doc. No. 21). Petitioner’s guideline
9    calculation included a 16-level offense level increase pursuant to USSG section
10   2L1.2(b)(1)(A)(vii) based upon a prior felony conviction for human trafficking. Id. at 6.
11   In Johnson, the Supreme Court held that the “residual clause” of the Armed Career
12   Criminal Act, which authorized a sentence enhancement based on a finding that a
13   defendant’s prior conviction “present[ed] a serious potential risk of physical injury to
14   another,” was unconstitutionally vague and could not be relied upon to enhance a sentence.
15   135 S.Ct. 1557. Here, Petitioner did not receive a sentence enhancement based upon
16   section 16(b) or statute or guideline provision containing language similar to that found
17   unconstitutional in Johnson. Accordingly, he is not entitled relief based upon the Supreme
18   Court’s ruling in Johnson.
19         Petitioner fails to demonstrate his sentence violated the law or that the waiver of his
20   right to collaterally attack his conviction should not bar his motion. See United States v.
21   Navarro-Botello, 912 F.2d 318, 321 (9th Cir. 1990); United States v. Abarca, 985 F.2d
22   1012, 1014 (9th Cir. 1993) (holding that, by entering a plea agreement whereby defendant
23   waived right to appeal his sentence, defendant relinquished his right to directly or
24   collaterally attack his sentence on the ground of newly discovered exculpatory evidence).
25   Therefore, the motion is DENIED.
26                           CERTIFICATE OF APPEALABILITY
27          Pursuant to Rule 11 of the Rules following 28 U.S.C. section 2254, a district court
28   “must issue or deny a certificate of appealability when it enters a final order adverse to the

                                                   2
                                                           16cv02362 JAH    Criminal No.: 15cr02499 JAH
       Case 3:15-cr-02499-JAH Document 31 Filed 09/13/21 PageID.127 Page 3 of 3



1    applicant” in Section 2255 cases such as this. A habeas petitioner may not appeal the denial
2    of a Section 2255 habeas petition unless he obtains a certificate of appealability from a
3    district or circuit judge. 28 U.S.C. § 2253(c)(1)(B); see also United States v. Asrar, 116
4    F.3d 1268, 1269-70 (9th Cir. 1997) (holding that district courts retain authority to issue
5    certificates of appealability under AEDPA). A certificate of appealability is authorized “if
6    the applicant has made a substantial showing of the denial of a constitutional right.” 28
7    U.S.C. § 2253(c)(2). To meet this threshold showing, a petitioner must show that: (1) the
8    issues are debatable among jurists of reason, (2) that a court could resolve the issues in a
9    different manner, or (3) that the questions are adequate to deserve encouragement to
10   proceed further. Lambright v. Stewart, 220 F.3d 1022, 1025-26 (9th Cir. 2000) (citing
11   Slack v. McDaniel, 529 U.S. 473 (2000)).
12         Based on this Court’s review of the record, this Court finds no issues are debatable
13   among jurists of reason and no issues could be resolved in a different manner. This Court
14   further finds that no questions are adequate to deserve encouragement to proceed further.
15   Therefore, Petitioner is not entitled to a certificate of appealability.
16                                 CONCLUSION AND ORDER
17         Based on the foregoing, IT IS HEREBY ORDERED:
18         1.     Petitioner’s motion to vacate, set aside or correct his sentence is DENIED;
19                and
20         2.     Petitioner is DENIED a certificate of appealability.
21   DATED: September 13, 2021
22
                                                     _________________________________
23                                                   JOHN A. HOUSTON
                                                     United States District Judge
24
25
26
27
28

                                                    3
                                                            16cv02362 JAH       Criminal No.: 15cr02499 JAH
